Title: From James Madison to Rufus King, 24 July 1801
From: Madison, James
To: King, Rufus


Sir,
Department of State Washington 24th. July 1801
My letter of the 15th. of June acknowledged the receipt of your communications of April 20 and 21st. by Mr. Sitgreaves. Your several favours received prior to that date and since, and not acknowledged complete your new series including No 36 with the addition of No 19.
Having already communicated to you the decision of the President with regard to the proposed commutation of the claims against the United States under Art. VI. of the Treaty of 1794 into a nett sum of six hundred thousand pounds sterling, I have nothing now to add on that subject beyond my wishes that the negotiation may be brought to a speedy as well as a final issue. Your letter of May 30th., the last one received, countenances such an expectation more than the preceding appearances. There is notwithstanding much room to remark that with due allowances for other pressures on the attention of the British Government, a due share of it has not been given to a subject which they profess to consider of so much importance to that good understanding between the two countries, which they also profess to have so sincerely at heart.
But if complaint be justifiable for the delays attending the proposed liquidation of the debts on which a difference of opinion, and a tedious discussion were to be apprehended, what must be thought of the difficulties and delays thrown in the way of other subjects; some of them acknowledged to be just in the precise form given to them, others unsusceptible of any specious controversy, and others of a nature and magnitude to make the most trying appeal to the interest and sensibility of the United States.
By your letter of March 10th. 1800, it appears that the proposition for explaining the list of contraband of war contained in the XVIII Article of the Treaty, and thereby mitigating the vexations of our lawful commerce under pretext of that article, tho’ admitted as early as the summer of 1799, after full examination and minute discussion, to be in a form proper to be adopted, has not even yet been carried into effect, nor is it known that any adequate measures have been taken to arrest or redress the abuses.
The articles proposed to be added to the Treaty for placing our vessels trading to the Mississippi under the same security with our other coasting vessels and declaring that neither party shall impress on the high seas, seamen out of vessels of the other, tho’ resting on such solid grounds of reason, and the latter so acknowledged by Lord St. Vincent himself, and though known to have been for many years a source of peculiar irritation in this country, have neither of them been formally stipulated or practically enforced.
Even the proposed removal of the obstacles of form to the restitution of the Maryland Bank Stock, a measure prescribed by the clearest obligations of moral and legal right, has experienced all the procrastination incident to the most doubtful and intricate topics of negotiation.
Adding to these considerations, the perseverance of the British government in not effectually controuling the depredation on our commerce, the immense amount of these depredations, the violations of all principle, rule, and decorum in many of their subordinate Tribunals, the difficulties, delay, and ruinous expense of seeking redress in the higher ones, the numerous instances in which insult has been added to injury, during the seizures and condemnations of our vessels; adding again the number and manner of impressments committed on American seamen, native as well as naturalized, with their protections in their hands, and on neutral aliens voluntarily engaged in the service of our vessels, together with the long period thro’ which this enormity, as well as that of the depredations on our commerce, has been suffered to go on, in spite of all the arguments, expostulations and remonstrances which have been opposed to them; adding, finally, that this mass of injustice and aggression has fallen on a nation whose proceedings towards the British nation and Government have been regulated by the most faithful attention both to the stipulations of Treaty, and the obligations arising from its neutral character, which is acknowledged by that Government to have furnished no just topic for reproach or complaint, which is felt and admitted also to be the greatest consumer of British exports, the most valuable source of those raw and bulky materials which employ both their manufactures and their navigation, in fact, in all senses, their best customer, and latterly the fund in a great measure of the necessaries of life to themselves, as it must be at all times to a great part of their dependent dominions; all these considerations thrown into one view make it difficult to decide whether the greater wonder ought to be excited by the steady course of rectitude observed on the part of the United States, or the wanton abuses of power on the part of Great Britain; by the unexampled patience of the former or the impolitic experiments made on it by the latter.
To give full force to these remarks it would be requisite to state the precise extent of the two principal injuries viz: the spoliations on our trade, and the impressment of our seamen. The materials however in this office give a more limited information on the first of these, than such as are probably in your hands or within your reach. The value of the property unlawfully seized and condemned since the Treaty of 1794, and consequently in violation of that Treaty, must amount at a moderate computation to some millions of dollars.
The imperfect lists of impressed seamen which have been obtained by our Agents and reported to this Department swell the number to near two thousand, more than four fifths of whom are natives of the United States, not more than seventy are British subjects, and more than seventy Aliens both to Great Britain and the United States, and consequently so distinguishable by their language and other signs as to take away all color of apology for the outrage. Of the whole number of seamen thus deprived of their rights, and forced into the hardships and dangers of a foreign service in time of war, about one third only have been set at liberty; notwithstanding the time, the pains and the expense which have been used for that purpose by their country.
Examples might be multiplied, both of depredations and impressments, showing also in the strongest manner, that the extent of them, is not the only offensive light in which they are to be viewed. Your own recollection and researches can readily supply these examples. You will find several of the first kind in the hands of Mr. Williams, referred to him by the Consul at Lisbon. In relation to impressments it will not be improper to cite a very marked instance which has lately been transmitted: By a letter from Mr. Smith, the Minister Plenipotentiary of the United States at Lisbon it appears “That on the night of the 7th. of April last, between the hours of 11 & 3 OClock, three American vessels were boarded while at anchor in that Harbour, by a Boat belonging to the British frigate Diana, Captain Stephenson, manned by an officer and several men, who armed with pistols and drawn Cutlasses, after committing sundry acts of outrage, and menacing the lives of unarmed men in their beds, forcibly pressed and carried away a seaman from one of the said ships.”
It is to be observed that in aggravation of this atrocious assault, it was made during the middle of the night, within the jurisdiction of a friend both to Great Britain and the United States, that it proceeded from a ship of war, commanded by a commissioned officer, and was executed by a party headed by an officer. A greater indignity could scarcely be offered to the United States or to Portugal, or a more flagrant outrage on individuals. It is indeed said that the Captain of the Frigate disclaimed all knowledge of the transaction: But have the real authors of it been brought to punishment? Has the unfortunate seaman been restored? An apology without these satisfactions is a mockery, and nothing more. As it appears by Mr. Smith’s letter to the Department of State, that you have been furnished with an account of this atrocity, it is not doubted that you will have presented it in its true light to the British Government, and as the fact is so precise and so indisputable, and the officers can be so easily identified, it would be but a reasonable reliance, that instant trial and punishment must have ensued, if the inefficacy of demands on the justice of the British Government on such subjects, had not so much familiarized the United States to disappointment.
The complaints daily arriving at this office show that our mariners are impressed without the least respect for their legal protections, certified in the most authentic forms; that after impressment they are often menaced or maltreated into enlistments, and then, (in direct contradiction to the principle on which British seamen voluntarily engaged on board American vessels are taken off as British subjects) claimed as regular members of British crews, that they are in fine, not only subject to the discipline and dangers of the foreign service, but exposed to be made prisoners by the powers at war with Great Britain, and involved with British subjects in all the calamities of that situation.
Of this last fact the following proof is selected out of a number that might be produced, because being the last received, it is the first that offers itself, and because it includes a very singular aggravation of the original tresspass.
Mr. Mountflorence writes from Paris on the 15th. of April 1801 “that many of our seamen are daily captured on board English vessels by French cruisers, and brought into the ports of France. The British Commissary of Prisoners of war here had constantly claimed such American sailors as English, to have them exchanged as such. These Americans being put on board of a Cartel were not suffered to land on their arrival in a British port, but were immediately taken on board some tender and carried to the nearest English man of war. By these means these poor fellows were deprived of the possibility of making their cases known to our Agent for seamen in London. Such at least is the information given me by some sailors.”
It cannot be pleaded that the seamen in question were taken in vessels where they had entered voluntarily. These instances, if they exist at all are so few, that the supposition cannot be admitted. Nor does it mitigate the wrong on the part of Great Britain, that they have suffered another wrong from the French Republic in not being set at liberty on arriving within its jurisdiction, according to the law and practice of nations. A redress of the latter wrong will be pursued, thro’ the Minister Plenipotentiary, who is shortly to go to that country, and with the less doubt of success as Mr. Mountflorence says, that an interposition in his exofficial character had obtained the discharge of a number of our seamen mingled with British prisoners.
It has been felt as a duty to the public rights, and also as a just respect to the public sensibility, not to pass lightly over the spoliations and impressments which the British Government has so long authorized or tolerated. Hitherto the patience here has been nourished by a hope that right and reason would by degrees be consulted by power, or at least that peace might quickly close the scene of its abuses. This hope has not lost altogether its influence. But it is proper to be known, that these wrongs have made a deep impression on the American mind, and that if no satisfactory change of conduct be soon apparent, and the war be likely to go on, the policy of this Country, can scarcely fail to take some shape more remedial than that hitherto given to it. Should any necessity of the sort be imposed, the inconveniences which may result from it cannot in any degree be chargeable to the United States. They desire nothing more than the same respect for their rights which they scrupulously pay to the rights of Great Britain. They have manifested every disposition to cultivate good will and liberal intercourse between the two Countries. The sacrifices made to this disposition are indubitable proofs of its sincerity. The President wishes it to be understood, that his disposition is in perfect concurrence with that of the Community, and that every proper demonstration of it, will be found in the course of his administration. At the same time he equally wishes it to be understood and impressed, that whilst nothing is necessary on the part of Great Britain to the establishment of a thorough and lasting cordiality in the United States, but a return of the justice and respect of which they offer the example, it is not less certain, that without such a return, their cordiality must not be expected to be either entire or lasting.
I had written thus far when your letters of May 15 and 19 and June 1. came to hand, all at the same time. The contents of them, tho’ much is left to be done, for the removal of our complaints, especially on the subject of our seamen, afford very great and sincere pleasure. If the measures for suppressing the licentious proceedings of the Cruisers and Courts in the West Indies, be carried into full effect, they will cut off no inconsiderable source of the ravages on our trade. It is somewhat apprehended however, that the orders may be evaded as heretofore, whilst the present establishment of Courts continues, and that the tediousness of the parliamentary reform of these may conspire with the lateness of its date, to afford a long period for the harvest of abuses, and to shorten that within which they are to be corrected. Nevertheless it is of great importance in every view, that your endeavours should not be relaxed in urging all these measures of reform. The amendments which you have suggested to the Bill introduced into the House of Commons seem well calculated to render it more effectual and consequently more conciliatory, and will on both accounts improve its character. As the British Government has now repeatedly and so solemnly disavowed the principle on which so many condemnations have been made in the West Indies, it may be reasonably expected that it will provide a summary and complete redress for the individuals injured by them. In most of the cases, the principle of condemnation is expressed in the sentence and removes all difficulty, and where this has been omitted, it will not be difficult to deduce it from the libel or other circumstances of the case. You will conform to the injunctions of the President by pursuing this object with the attention which is due to the parties interested. Whenever it shall be known that a summary provision has been assented to, this Department will give all the assistance it can, towards extending the benefit of it to the individual claimants. The removal of Admiral Parker, and Captain Pellew from the American station, and on the grounds assigned for it, is another indication of a juster policy towards the United States which deserves to be acknowledged.
No time was lost in presenting more particularly to the attention of the President, your letter of June 1st. stating the interview with Lord H.—— in which he communicated to you for the information of the President, the orders given at the British ports in the Mediterranean, in favour of the American squadron sent into that sea. The President has received this communication with a lively satisfaction, and charges you to assure his British Majesty, that he feels all the value of the good offices he has been pleased to interpose, both as they afford a seasonable accommodation to the little squadron dispatched for the protection of our Mediterranean trade; and as they are a pledge of those friendly sentiments and that liberal policy which the United States sincerely wish to be reciprocal and perpetual between the two nations.
The cession of Louisiana from Spain to France, as intimated in your letter of 29 March had been previously mentioned from several quarters, and has since been repeated from others as an arrangement believed to have taken place. Although no official or regular confirmation of the fact has been received, it is more than a probability and has been the subject of instructions to Mr. Pinckney the Minister of the United States at Madrid, as it will also be to Mr. Livingston the Minister going to Paris. They will both make use of the proper means to prevent a change of our Southern and South Western neighbours, that is to say the means of peace and persuasion. Should Great Britain interpose her projects also in that quarter, the scene will become more interesting, and require still greater circumspection on the part of the United States. You will doubtless be always awake to circumstances which may indicate her views, and will lose no time in making them known to the President. Considering the facility with which her extensive navy can present itself in our Front, that she already flanks us on the North, and that if possessed of the Spanish territories contiguous to us, she might soon have a range of settlements in our rear, as well as flank us on the South also, it is certainly not without reason that she is the last of neighbours that would be agreeable to the United States.
It will be agreeable, and may be useful for you to know, that the seasons on which our Summer harvests depended, have been uncommonly favorable; and particularly that the crops of wheat throughout the United States are estimated to exceed by one half the produce of any preceding year, at the same time that the quality is also uncommonly excellent. With sentiments of the highest respect &c. &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1); letterbook copy (DNA: RG 59, IM, vol. 5). The RC was offered for sale in the Heartman Catalogue No. 171 (17 May 1924), item 90.



   
   Ministerial letterbook copy reads “No 16”—the correct number.



   
   William Loughton Smith to JM, 14 Apr. 1801.



   
   Mountflorence had expected to replace Fulwar Skipwith as commercial agent in Paris (Adams formally nominated him in February 1801), but since he never received his commission he could not obtain an exequatur, and thus he exercised only limited authority. Skipwith resumed his duties on 8 Oct., fortified with a new commission signed by Jefferson (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:384; Plaidoyer in case of Skipwith v. Mountflorence [DNA: RG 59, CD, Paris, vol. 1]; Mountflorence to Marshall, 28 Jan. 1801, Mountflorence to JM, 12 Oct. 1801 [ibid.]).


